DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 06/24/2020. Claims 1-18 are currently pending and have been examined.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-10 are directed to a Method and claims 11-18 are directed to a System. Therefore, claims 1-18 are directed to a statutory category of invention under Step 1. 

Step 2A-1: Claim 1 recites:  A method for provisioning a secure element of a digital device with financial credentials of a consumer comprising: 
	receiving, by an external entity computer from one of a merchant computer or a manufacturer computer, a consumer order for a digital device comprising a secure element (SE), the consumer order comprising digital device information and consumer account information; 
	obtaining, by the external entity computer based on the digital device information from a local storage device, setup data of a digital device which fulfills the order; 
	transmitting, by the external entity computer to a token service provider (TSP) computer, a financial account provisioning request comprising the setup data and the consumer account information; 
	receiving, by the external entity computer from the TSP computer, provisioning data including a personalization script comprising financial account token credentials of the consumer; and 
	utilizing, by the external entity computer, the personalization script to personalize the ordered digital device with the financial account token credentials of the consumer.	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	For example, the disclosure establishes the context of a consumer traveling to the merchant's physical retail store and place a purchased wearable digital device on a provisioning station, which obtains and then provisions the payment credentials via an NFC interface to the digital device, which can be inconvenient and can also be time-consuming which falls under the ‘certain methods of organizing human activity, specifically ‘managing personal behavior or relationships or interactions between people. 
The specification states:
 “It would therefore be desirable to provide a method and system that would allow a consumer to purchase and/or order a digital device online from a merchant's e-Commerce website or from a manufacturer's website and have the provisioning process taken care of by the merchant or manufacturer. Thus, when the consumer receives the ordered digital device he or she need only activate the financial account (which has already been provisioned to the digital device) by contacting the issuer of the consumer's financial account.”

	Which merely states how to automate the abstract idea using computer components. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the receiving, obtaining, transmitting, and utilizing aspects of certain methods of organizing human activity.
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claim 11 recites similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Secure element, computer components, application, token, and digital devices) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	Nothing in the specification shows that what is described in claim 1 (Method) and claim 11 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.
Independent Claim 11 recites similar features in system form, and is therefore considered under the same rationale.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘provisioning of the secure element steps amount to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘provisioning’ could be interpreted as loading configuration data into a device. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2 and 12 further recite “shipping the personalized digital device to the consumer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 12 are patent ineligible.
Dependent claims 3 and 13 further recite “prior to receiving the consumer order: producing, by the external entity computer, secure digital devices by running at least 25two scripts (e.g. automated lists) on each of a plurality of digital devices having an SE; generating, by the external entity computer, setup data for each of the plurality of digital devices; and 18Docket No.: P07824-US-UTIL (MO1.705) storing, by the external entity computer in a local storage device, the setup data and digital device identification data for each of the plurality of digital devices.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 13 are patent ineligible.
Dependent claims 4 and 14 further recite “after running the at least two scripts for 5each of the plurality of digital devices having an SE, loading at least one payment application (e.g. payment method) into the SE for each of the plurality of digital devices.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4 and 14 are patent ineligible.
Dependent claims 5 and 15 further recite “generating, by the external entity computer after running the at least two scripts for each of the plurality of digital devices having an SE, 10response data for each of the plurality of digital devices.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 15 are patent ineligible.
Dependent claims 6 and 16 further recite “storing, by the external entity computer in the local storage device, the response data for each of the plurality of digital devices.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 16 are patent ineligible.
Dependent claims 7 and 17 further recite “storing, by the external entity computer in the local storage device, a controlling authority security domain (CASD) certificate, an SE identifier, and a digital device identifier for each of the plurality of digital devices.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 17 are patent ineligible.
Dependent claim 8 further recites “the digital device information comprises digital device identification data, and wherein the consumer account information comprises at least one of a primary account number (PAN) or a tokenized (e.g. representation) account number of the consumer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 8 is patent ineligible.
Dependent claim 9 and 18 further recite “prior to receiving provisioning data from the TSP computer: receiving, by the external entity computer from the TSP computer, an eligibility receipt comprising terms and conditions; transmitting, by the external entity computer to a merchant computer, the eligibility receipt comprising the terms and conditions; receiving, by the external entity computer from the merchant computer, an acceptance message indicating acceptance of the terms and conditions by the consumer; and transmitting, by the external entity computer to the TSP computer, the acceptance message.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 9 and 18 are patent ineligible.
Dependent claim 10 further recites “the acceptance message further comprises a terms and conditions asset identifier, an acceptance timestamp and a CVC2 code, and wherein the external entity computer transmits a digitized version of the conditions asset identifier, the acceptance timestamp and the CVC2 code to the TSP computer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-18 are patent ineligible. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siu et al, (US2010/0311391) “Siu” and Raj et. al, (2014/0344153) “Raj”.

Regarding claim 1, Siu teaches: A method for provisioning a secure element of a digital device with financial credentials of a consumer comprising: 
receiving, by an external entity computer from one of a merchant computer or a manufacturer computer, a consumer [order] (e.g. VSIM service contract) for a digital device comprising a secure element (SE), the consumer order comprising digital device information and consumer account information; ([0026] For example, authentication credentials, such as a private electronic certificate may be delivered to a mobile device and installed into the mobile device's secured memory when an account is first set up.  [0037] The VSIM may be implemented on all mobile devices, including GSM, UMTS and CDMA varieties. A user may purchase a VSIM service contract from any service provider and download the corresponding provisioning data for that service provider. [0056] In instances where the mobile device 101 is being provisioned for the first time, original equipment manufacturers (OEMs) may load sufficient provisioning data in local memory of the mobile device 101 to enable it to connect with a limited number of servers.)
Examiner considers that the portion of the limitation that recites " from one of a merchant computer or a manufacturer computer" is non-functional because is merely describes, at least in part, where communication is being received from. The external entity computer is agnostic to the origination of signals. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
The portion of the limitation which recites “comprising a secure element (SE), the consumer order comprising digital device information and consumer account information;”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
obtaining, by the external entity computer based on the digital device information from a local storage device, setup data of a digital device which fulfills the order ([0056] In instances where the mobile device 101 is being provisioned for the first time, original equipment manufacturers (OEMs) may load sufficient provisioning data in local memory of the mobile device 101 to enable it to connect with a limited number of servers.)
The portion of the limitation which recites “which fulfills the order”, found in the obtaining step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
transmitting, by the external entity computer to a token service provider (TSP) computer (e.g. third party server), a financial account provisioning request comprising the setup data and the consumer account information ([0063] In some cases, the instructions may enable the mobile device to download an application and/or data (e.g., authentication tokens) from the third party server 105. In some cases the installation instructions may be specific to the manufacturer and/or model of mobile device downloading the data and/or application. Information regarding the manufacturer and/or model of mobile device being activated may be included in the activation indication message (step 420). [0067] Once the provisioning of the mobile device 101 by the third party server 105 is complete, the third party server 105 sends an indication to the VSIM server 102 that the provisioning is complete, step 460. Depending on each user's VSIM account data, additional third party server 105 may be sent an activation indication (step 420).
Examiner considers that the portion of the limitation that recites "to a token service provider (TSP) computer" is non-functional because is merely describes, at least in part, where communication is being sent to. The external entity computer is agnostic to the receivers of signals. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability.
The portion of the limitation which recites “comprising the setup data and the consumer account information”, found in the transmitting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
receiving, by the external entity computer from the TSP computer (e.g. third party server), provisioning data including a personalization script comprising financial account token credentials of the consumer; (Claim 4 “The method of claim 1, wherein the provisioning instructions comprise an executable script.” [0002] Users are able to personalize their mobile devices by implementing various preferences and settings which may include setting ring tones, wallpapers, volume, brightness, and contrast settings, as well as loading unique third party application software and/or data.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that executable script reasonably reads to the broad ‘personalization script’.
The portion of the limitation which recites “comprising financial account token credentials of the consumer”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  
utilizing, by the external entity computer, the personalization script to personalize the ordered digital device with the [preferences] of the consumer (Claim 4 “The method of claim 1, wherein the provisioning instructions comprise an executable script.” [0002] Users are able to personalize their mobile devices by implementing various preferences and settings which may include setting ring tones, wallpapers, volume, brightness, and contrast settings, as well as loading unique third party application software and/or data. [0004] Consequently, a system and method is desired to allow users to more easily port the provisioning data as well as personal data and settings traditionally stored in a mobile device local memory to another mobile device.)

Siu does not explicitly recite ‘purchasing a mobile device’ or ‘tokenizing credentials’, however, Raj recites at least ‘purchasing a mobile device’ and ‘tokenizing credentials’:
receiving, by an external entity computer from one of a merchant computer or a manufacturer computer, a consumer order for a digital device (0092] In some embodiments, the mobile tokenization hub can receive a request from mobile device manufacturers 108 for a plurality of tokens to be used to pre-provision mobile devices prior to shipment. As described further below, once a consumer purchases a mobile device with a pre-provisioned token, the consumer can send a request through the mobile device to the mobile tokenization hub 102 to activate the token and register a card account with the token.)
utilizing, by the external entity computer, the personalization script to personalize the ordered digital device with the financial account token credentials of the consumer ([0023] FIG. 11 shows a non-secure element (non-SE) and dynamic token user/account registration flow according to an embodiment of the present invention.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify provisioning system Siu to include the specific features ordering mobile devices and tokenizing credentials of Raj by ordering direct from a manufacturer that will obfuscate the payment credentials so that accurate and secure purchases, communications, and information sharing can be conducted. As Siu states: [0004] “Consequently, a system and method is desired to allow users to more easily port the provisioning data as well as personal data and settings traditionally stored in a mobile device local memory to another mobile device.”
	In regards to claim 11, System claim 11 corresponds generally to Method claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Siu in view of Raj teaches all the limitations of claim 1 above, Raj further teaches: The method of claim 1, further comprising 
	shipping the personalized digital device to the consumer ([0092] In some embodiments, the mobile tokenization hub can receive a request from mobile device manufacturers 108 for a plurality of tokens to be used to pre-provision mobile devices prior to shipment.)
	In regards to claim 12, System claim 12 corresponds generally to Method claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Siu in view of Raj teaches all the limitations of claim 1 above, Sui further teaches: The method of claim 1, further comprising prior to receiving the consumer order: 	producing, by the external entity computer, secure digital devices by running at least two scripts (e.g. third party server instructions and received activation message) and on each of a plurality of digital devices having an SE (e.g. secure memory); ([0005] The third party server in response to the received activation message transmits instructions to the remote server and ultimately the mobile device to instruct the mobile device to establish a communication link with the third party server and download a third party data file. Once the download is complete, the mobile device may complete the restoration of the user's settings and preferences by executing the instructions of the third party server and using the downloaded third party data file.)
	generating, by the external entity computer, setup data for each of the plurality of digital devices; and ([0026] For example, authentication credentials, such as a private electronic certificate may be delivered to a mobile device and installed into the mobile device's secured memory when an account is first set up.)
	storing, by the external entity computer in a local storage device, the setup data and digital device identification data for each of the plurality of digital devices ([0026] In many instances users may streamline this process by bookmarking the website's URL and storing the necessary authentication credentials in local memory from which they can be automatically retrieved.)
	In regards to claim 13, System claim 13 corresponds generally to Method claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Siu in view of Raj teaches all the limitations of claim 3 above, Sui further teaches: The method of claim 3, further comprising 
	generating, by the external entity computer after running the at least two scripts for each of the plurality of digital devices having an SE, 10loading at least one payment application into the SE for each of the plurality of digital devices ([0027] Another example of user settings are authentication credentials associated with on-line electronic commerce. Users may download audio and video files from various content providers (e.g., iTunes) or applications from third party provider servers where an account must first be setup by the user. Credit card or other forms of payment data may be pre-stored as settings data in the user's account to make checkout easier and more streamlined.)
	In regards to claim 14, System claim 14 corresponds generally to Method claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Siu in view of Raj teaches all the limitations of claim 3 above, Sui further teaches: The method of claim 3, further comprising 
	generating, by the external entity computer after running the at least two scripts for each of the plurality of digital devices having an SE, 10response data for each of the plurality of digital devices ([0005] The third party server in response to the received activation message transmits instructions to the remote server and ultimately the mobile device to instruct the mobile device to establish a communication link with the third party server and download a third party data file. Once the download is complete, the mobile device may complete the restoration of the user's settings and preferences by executing the instructions of the third party server and using the downloaded third party data file._
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that response data reasonably includes the third activation file which is used to establish (e.g. respond to) a communication’s request while the third party data file is used to restore (e.g. respond to) the user’s settings.
	In regards to claim 15, System claim 15 corresponds generally to Method claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Siu in view of Raj teaches all the limitations of claim 5 above, Sui further teaches: The method of claim 5, further comprising 
	storing (e.g. downloading), by the external entity computer in the local storage device, the response data for each of the plurality of digital devices ([0005] The third party server in response to the received activation message transmits instructions to the remote server and ultimately the mobile device to instruct the mobile device to establish a communication link with the third party server and download a third party data file. Once the download is complete, the mobile device may complete the restoration of the user's settings and preferences by executing the instructions of the third party server and using the downloaded third party data file.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that response data reasonably includes the third activation file which is used to establish (e.g. respond to) a communication’s request while the third party data file is used to restore (e.g. respond to) the user’s settings.
	In regards to claim 16, System claim 16 corresponds generally to Method claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Siu in view of Raj teaches all the limitations of claim 6 above, Sui further teaches: The method of claim 6, further comprising 
	storing, by the external entity computer in the local storage device, a controlling authority security domain (CASD) certificate (e.g. private electronic certificate), an SE identifier (e.g. private shared key), and a digital device identifier (e.g. MAC Address) for each of the plurality of digital devices ([0026] For example, authentication credentials, such as a private electronic certificate may be delivered to a mobile device and installed into the mobile device's secured memory when an account is first set up. The certificate may contain a private shared key between the mobile device and the back-end financial institution's server. The certificate is used to authenticate the user's particular mobile device, while the password is used to authenticate the user. The private electronic certificate may be stored in a secured local memory and automatically retrieved by the mobile device and transmitted to the financial institution's server whenever the webpage is accessed. Storing such settings in memory efficiently streamlines the tasks for the user, by automatically completing steps such as typing in the URL address of the webpage or completing the authentication process. In addition, the transfer of the private electronic certificate may be essential for the user to continue to execute financial transactions on the mobile device. [0027] Authentication credentials may be stored in local memory to prevent unauthorized access to a user's account from any device other than the user's mobile device. The authentication credentials may be as simple as storing the user's identification and password in memory or an electronic authentication credential which allows the content provider server to recognize the electronic signature of the mobile device itself from which access to the content provider's website is requested.)
	In regards to claim 17, System claim 17 corresponds generally to Method claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 8, Siu in view of Raj teaches all the limitations of claim 3 above, Sui further teaches: The method of claim 3, wherein 
	the digital device information comprises digital device identification data (e.g. MAC Address), and wherein the consumer account information comprises at least one of a primary account number (PAN) (e.g. account) or a tokenized account number of the consumer ([0027] [0027] Another example of user settings are authentication credentials associated with on-line electronic commerce. Users may download audio and video files from various content providers (e.g., iTunes) or applications from third party provider servers where an account must first be setup by the user. Credit card or other forms of payment data may be pre-stored as settings data in the user's account to make checkout easier and more streamlined.)

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siu et al, (US2010/0311391) “Siu”, Raj et. al, (2014/0344153) “Raj” and further in view of Ben-Zvi et al, (2010/0078476)

Regarding claim 9, Siu in view of Raj teaches all the limitations of claim 1 above, Sui further teaches: The method of claim 1, further comprising, prior to receiving provisioning data from the TSP computer: 
	Neither Sui nor Raj explicitly teaches ‘terms and conditions’, however Ben-Zvi teaches at least ‘terms and conditions’
	receiving, by the external entity computer from the TSP computer, an eligibility receipt (e.g. list of products for cash pre allotted for use) comprising terms and conditions; ([0030] Stored in the memory are a plurality of modules including: a cash account module configured to perform functionality for creating or accessing a customer cash account after receiving from a customer personal information; a cash redemption module configured to perform functionality to redeem cash allotted to the prepaid card solely as cash credited to the customer's cash account; a cash withdraw module configured to withdraw at least some of the cash funds credited to the customer's cash account; a financial product funding module configured to apply at least some of the cash funds from the customer's cash account to a financial product in response to receiving an affirmative action from the customer; a financial product display module configured to generate and display a list of financial products available for selection by the customer; a financial product customer selection module configured to receive and process the customer's selection of one or more financial products from the list of available financial products; a customer acknowledgement module configured to receive affirmation acknowledgment from the customer of receipt of a prospectus, disclosure and/or acceptance of terms/conditions related to the selected financial product.)
	transmitting, by the external entity computer to a merchant computer, the eligibility receipt comprising the terms and conditions; ([0030] a financial product customer selection module configured to receive and process the customer's selection of one or more financial products from the list of available financial products; a customer acknowledgement module configured to receive affirmation acknowledgment from the customer of receipt of a prospectus, disclosure and/or acceptance of terms/conditions related to the selected financial product.)
	receiving, by the external entity computer from the merchant computer, an acceptance message indicating acceptance of the terms and conditions by the consumer; and ([0030] a financial product customer selection module configured to receive and process the customer's selection of one or more financial products from the list of available financial products; a customer acknowledgement module configured to receive affirmation acknowledgment from the customer of receipt of a prospectus, disclosure and/or acceptance of terms/conditions related to the selected financial product.)
	transmitting, by the external entity computer to the TSP computer, the acceptance (e.g. receipt from the customer) message ([0030] a financial product customer selection module configured to receive and process the customer's selection of one or more financial products from the list of available financial products; a customer acknowledgement module configured to receive affirmation acknowledgment from the customer of receipt of a prospectus, disclosure and/or acceptance of terms/conditions related to the selected financial product.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify provisioning system Siu to include the specific features ordering mobile devices and tokenizing credentials of Raj  and the porting of terms and conditions of Ben-Zvi so that accurate and secure purchases, communications, and information sharing can be conducted. As Ben-Zvi states: [0016] “Financial service and investment products in particular can be complex, and as a result, selling them through channels that do not provide a great deal of handholding requires a simplification of the process.”
	In regards to claim 18, System claim 19 corresponds generally to Method claim 9, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 10, Siu in view of Raj and Ben-Zvi teaches all the limitations of claim 9 above, Sui further teaches: The method of claim 9, wherein the acceptance message further comprises 
	a terms and conditions asset identifier (e.g. financial product identifier), an acceptance timestamp  (e.g. time of purchase) and a CVC2 code (e.g. prepaid card account information), and wherein the external entity computer transmits a digitized version of the conditions asset identifier, the acceptance timestamp and the CVC2 code to the TSP computer ([0031] Still another aspect of the present invention is directed to a computer-readable medium comprising computer-readable code executable on a computer, the computer-readable code comprising instructions for: (a) establishing a customer cash account for a customer having a prepaid card intended at the time of purchase by a purchaser for funding a financial product; (b) redeeming funds allocated to the prepaid card solely as cash funds in the customer's cash account; (c) providing the customer with an option to either withdraw at least some of the cash funds in the customer's cash account or apply at least some of the cash funds in the customer's cash account to a financial product to be selected by the customer; (d) applying the at least some of the cash funds in the customer's cash account to the financial product to be selected by the customer; (e) displaying of financial products available for selection by the customer; (f) receiving the customer's selection of a financial product; (g) receiving from the customer at least one of: (i) acknowledgment of receipt of a prospectus and/or other disclosure related to the selected financial product, and (ii) consent to terms of an agreement associated with the selected financial product; and (h) applying the at least some of the cash funds from the customer's cash account to the selected financial product to an associated financial product account.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685